Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28 and 57 are objected to for containing otherwise allowable subject matter, yet being written in dependent format. Claims 28 and 57 would be allowable if rewritten in independent format. Appropriate action is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-27, 31-32, 35, 37-43, 52-56, and 58-61  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenflanz et al. (US20210078908, hereinafter referred to as Rosenflanz).
Regarding claim 23, Rosenflanz discloses a powder for molding for obtaining a ceramic object by heating by means of irradiation with a laser beam (see Rosenflanz at [0206], disclosing the mixer was charged with 53 kilograms of powders as shown in Table 1.), the powder comprising a plurality of compositions 2O3, SiO2, Al2O3, and ZrO2.), wherein at least one composition of the plurality of compositions is an absorber that has a stronger capability to absorb a light having a predetermined wavelength included in the laser light than other compositions of the plurality of compositions, and changes to a different composition that more weakly absorbs the light having the predetermined wavelength than the absorber by irradiation with the light having the predetermined wavelength (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2. Examiner notes that ZrO2 correlates with Zr, which has a stronger capability to absorb a light having a predetermined wavelength included in the laser light then change to a different composition that more weakly absorbs the light per [0036] of the instant specification).
 While Rosenflanz does not explicitly disclose a content of the absorber is 0.5 vol% to 53 vol%, Rosenflanz does disclose the composition comprises 23,000g La2O3, 630g SiO2, 20,000g Al2O3, and 8,600g ZrO2. ZrO2 has a density of 5.68 g/mL as evidenced by the wikipedia article titled "Zirconium dioxide - Wikipedia" for a volume of 8,600g / 5.68 g/mL which provides 1,514mL ZrO2. La2O3 has a density of 6.51 g/mL as evidenced by the article titled "Lanthanum oxide - Wikipedia" for a total volume of 23,000g / 6.51 g/mL which provides 3,533 mL La2O3. Al2O3 has a density of 3.987 g/mL as evidenced by the article titled 2O3. SiO2 has a density of approximately 2.196 g/mL as evidenced by the article titled "Silicon dioxide - Wikipedia" for a total volume of 630g / 2.196g/mL which provides a volume of 287 mL SiO2. Totaling the volume of ZrO2, La2O3, Al2O3, and SiO2 provides a total volume of 1,514 + 3,533 + 5,016 + 287 = 10,350 mL. This can be used to find the vol% of the ZrO2 absorber of ZrO2 volume / total volume which provides 1,514 / 10,350 which is approximately 14.6 vol% ZrO2, which is within the claimed range.
Regarding claim 24, Rosenflanz discloses the at least one composition is a metal compound (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2, which Examiner notes are all metal compounds.).
Regarding claim 25, Rosenflanz discloses the powder becomes a solid material by sintering or fusing and solidifying, and a metal element included in the absorber is present in the solid material as a metal compound distinct from the absorber (see Rosenflanz at [0209], disclosing the spray-dried particles were fed into a hydrogen/oxygen torch flame to generate melted glass beads. Examiner notes that this correlates with a powder becoming a solid material by sintering) and (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, and Al2O3, which Examiner notes are all distinct compounds from the absorber ZrO2
Regarding claim 26, Rosenflanz discloses a valence of the metal element included in the absorber is different from a valence of the metal element included in the solid material (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2. Examiner notes that the valence of La in La2O3 is different from the valence of Zr in ZrO2 as evidenced by their respective oxygen bonding.).
Regarding claim 27, Rosenflanz discloses the metal compound is a metal oxide (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2, which Examiner notes are all metal oxides).
Regarding claim 31, Rosenflanz discloses a principal composition of the plurality of compositions is one of silicon oxide, aluminum oxide, and zirconium oxide (see Rosenflanz at Table 1, disclosing the composition comprises ... SiO2, Al2O3, and ZrO2. Examiner notes that SiO2 correlates with silicon oxide, Al2O3 correlates with aluminum oxide, and ZrO2 correlates with zirconium oxide).
Regarding claim 32, Rosenflanz discloses a rare- earth oxide or a compound thereof (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2. Examiner notes that La2O3 is a rare earth oxide per [0056] of the instant specification.).
Regarding claim 35, Rosenflanz discloses silicon oxide particles having a particle diameter of 5 micrometers or less (see Rosenflanz at Table 1, disclosing 
Regarding claim 37, Rosenflanz discloses a particle made of a single compound (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2. Examiner notes that La2O3, SiO2, Al2O3, and ZrO2 are all single compounds.).
Regarding claim 38, Rosenflanz discloses a particle comprising two or more compounds selected from the plurality of compositions (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2. Examiner notes that La2O3, SiO2, Al2O3, and ZrO2 are all single compounds.).
Regarding claim 39, Rosenflanz discloses the absorber forms a particle as a single compound (see Rosenflanz at Table 1, disclosing the composition comprises ZrO2, which Examiner notes correlates to an absorber per [0036] of the instant specification. Examiner notes ZrO2 is a single compound).
Regarding claim 40, Rosenflanz discloses the particle diameter of the absorber particle is 1/5 or less of the particle diameter of the main component (see Rosenflanz at Table 1, disclosing the particle size of ZrO2 is 40 nanometers. Examiner notes ZrO2 correlates with the absorber particle. Rosenflanz further discloses the particle size of La2O3 is 1.2 micrometers (1,200 nm), SiO2 is 0.3 micrometers (300nm), and Al2O3 is 1.0 micrometers (1,000 nm).  This provides a 2/La2O3 of 40/1,200 which is 1/30; a particle size ratio of ZrO2/SiO2 of 40/300, which is 1/7.5; and a particle size ratio of ZrO2/Al2O3 of 40/1,000 which is 1/25.).
Regarding claim 41, Rosenflanz discloses a particle diameter of the particle forming the absorber is 10 micrometers or less (see Rosenflanz at Table 1, disclosing the particle size of ZrO2 is 40 nanometers. Examiner notes ZrO2 correlates with the absorber particle, and that 40 nanometers corresponds with 0.04 micrometers). 
Regarding claim 42, Rosenflanz discloses the powder does not contain a resin (see Rosenflanz at Table 1 and [0206]-[0218] which does not disclose the inclusion of a resin).
Regarding claim 43, Rosenflanz discloses a content of carbon is 1000 ppm or less relative to a metal element included in the powder in terms of a molar ratio (see Rosenflanz at Table 1 and [0206]-[0218] which does not disclose the inclusion of carbon).
Regarding claim 52, Rosenflanz discloses a plurality of metal oxides as the main component (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2, which Examiner notes are all metal oxides).
Regarding claim 53, Rosenflanz discloses a particle diameter of an absorber particle is smaller than that of a particle of the main component (see Rosenflanz at 2 is 40 nanometers. Examiner notes ZrO2 correlates with the absorber particle. Rosenflanz further discloses the particle size of La2O3 is 1.2 micrometers (1,200 nm), SiO2 is 0.3 micrometers (300nm), and Al2O3 is 1.0 micrometers (1,000 nm).).  
Regarding claim 54, Rosenflanz discloses a powder for molding for obtaining a ceramic object by irradiating a laser beam and heating the ceramic object (see Rosenflanz at [0206], disclosing the mixer was charged with 53 kilograms of powders as shown in Table 1.), which contains a plurality of metal oxides and an absorber, wherein the absorber is a metal oxide having a higher absorption capacity with respect to light of a predetermined wavelength contained in the laser beam than the plurality of metal oxides, and when the light of the predetermined wavelength is irradiated, at least part of the metal element contained in the absorber changes in valence and light absorption capacity with respect to the predetermined wavelength decreases (see Rosenflanz at [0206], disclosing the mixer was charged with 53 kilograms of powders as shown in Table 1.) and (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2. Examiner notes that  La2O3, SiO2, Al2O3, and ZrO2 comprise a plurality of compositions, and further notes that ZrO2 correlates with Zr, which has a stronger capability to absorb a light having a predetermined wavelength included in the laser light then change to a different composition that more weakly absorbs 
While Rosenflanz does not disclose a content of the absorber is 0.5 vol% to 53 vol%, Rosenflanz does disclose the composition comprises 23,000g La2O3, 630g SiO2, 20,000g Al2O3, and 8,600g ZrO2. ZrO2 has a density of 5.68 g/mL as evidenced by the wikipedia article titled "Zirconium dioxide - Wikipedia" for a volume of 8,600g / 5.68 g/mL which provides 1,514mL ZrO2. La2O3 has a density of 6.51 g/mL as evidenced by the article titled "Lanthanum oxide - Wikipedia" for a total volume of 23,000g / 6.51 g/mL which provides 3,533 mL La2O3. Al2O3 has a density of 3.987 g/mL as evidenced by the article titled "Aluminum oxide - Wikipedia" for a total volume of 20,000g / 3.987 g/mL which provides 5,016 mL Al2O3. SiO2 has a density of approximately 2.196 g/mL as evidenced by the article titled "Silicon dioxide - Wikipedia" for a total volume of 630g / 2.196g/mL which provides a volume of 287 mL SiO2. Totaling the volume of ZrO2, La2O3, Al2O3, and SiO2 provides a total volume of 1,514 + 3,533 + 5,016 + 287 = 10,350 mL. This can be used to find the vol% of the ZrO2 absorber of ZrO2 volume / total volume which provides 1,514 / 10,350 which is approximately 14.6 vol% ZrO2, which is within the claimed range.
Regarding claim 55, Rosenflanz discloses the powder contains, as the plurality of metal oxides, aluminum oxide and a metal oxide other than aluminum 2O3, SiO2, Al2O3, and ZrO2. Examiner notes that Al2O3 correlates to aluminum oxide, and La2O3, SiO2, and ZrO2 are all metal oxides other than aluminum oxide.).
Regarding claim 56, Rosenflanz discloses the metal oxide other than aluminum oxide comprises at least one selected from the group consisting of gadolinium oxide, silicon dioxide, zirconium oxide, magnesium oxide, and yttrium oxide (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2. Examiner notes that SiO2 correlates with silicon dioxide and ZrO2 correlates with zirconium dioxide.).
Regarding claim 58, Rosenflanz discloses the powder contains particles constituting the absorber, particles comprising aluminum oxide, and particles comprising a metal oxide other than aluminum oxide (see Rosenflanz at Table 1, disclosing the composition comprises La2O3, SiO2, Al2O3, and ZrO2. Examiner notes that  La2O3, SiO2, Al2O3, and ZrO2 comprise a plurality of compositions, and further notes that ZrO2 correlates with Zr, which has a stronger capability to absorb a light having a predetermined wavelength included in the laser light then change to a different composition that more weakly absorbs the light per [0036] of the instant specification), and a particle diameter of the particles constituting the absorber is smaller than particle diameters of the particles composed of aluminum oxide and the particles composed of the metal oxide other than aluminum oxide 2 is 40 nanometers. Examiner notes ZrO2 correlates with the absorber particle. Rosenflanz further discloses the particle size of La2O3 is 1.2 micrometers (1,200 nm), SiO2 is 0.3 micrometers (300nm), and Al2O3 is 1.0 micrometers (1,000 nm).).
Regarding claim 59, Rosenflanz discloses the particle diameter of the particles constituting the absorber is 1/5 or less of the particle diameters of the particles comprising aluminum oxide and the particles comprising the metal oxide other than aluminum oxide (see Rosenflanz at Table 1, disclosing the particle size of ZrO2 is 40 nanometers. Examiner notes ZrO2 correlates with the absorber particle. Rosenflanz further discloses the particle size of La2O3 is 1.2 micrometers (1,200 nm), SiO2 is 0.3 micrometers (300nm), and Al2O3 is 1.0 micrometers (1,000 nm).  This provides a particle size ratio of ZrO2/La2O3 of 40/1,200 which is 1/30; a particle size ratio of ZrO2/SiO2 of 40/300, which is 1/7.5; and a particle size ratio of ZrO2/Al2O3 of 40/1,000 which is 1/25.).
Regarding claim 60, Rosenflanz discloses the particle diameter of the particles constituting the absorber is 10 μm or less (see Rosenflanz at Table 1, disclosing the particle size of ZrO2
Regarding claim 61, Rosenflanz discloses silicon dioxide particles having a particle diameter of 5 μm or less (see Rosenflanz at Table 1, disclosing the particle size of SiO2 is 0.3 micrometers.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 28-29, 33-34, 36, 44, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenflanz et al. (US20210078908, hereinafter referred to as Rosenflanz).
Regarding claim 29, Rosenflanz discloses the powder contains aluminum oxide (see Rosenflanz at Table 1, disclosing the composition comprises … Al2O3. Examiner notes Al2O3 correlates with aluminum oxide). While Rosenflanz does not disclose the example of Table 1 contains gadolinium oxide, Rosenglanz teaches that metal oxides may be used to form the glass-ceramic particulate or preform including … Gd2O3 (see Rosenflanz at [0126]). Examiner notes that Gd2O3 correlates with gadolinium oxide.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to include Gd2O3 in the formulation of the example of Table 1 with a reasonable expectation of successfully providing a particulate or preform as taught by Rosenflanz. 
Regarding claims 33 and 34, while Rosenflanz does not explicitly disclose the plurality of compositions contain a combination of metal compounds constituting a eutectic system, or a compositional ratio of a metal compound 
Regarding claim 36, Rosenflanz discloses a mass of the silicon oxide particles having the particle diameter of 5 micrometers or less is 0.04% to 5.0% of a mass of the absorber (see Rosenflanz at Table 1, disclosing 630g of SiO2 and 8,600g of the absorber ZrO2 to provide a value of SiO2 / ZrO2 of 630g / 8,600g * 100 which provides approximately 7.3% SiO2 to the mass of the absorber, which is close to touching the claimed range. A prima facie case of obviousness exists 
Regarding claim 44, while Rosenflanz does not explicitly disclose the powder has a fluidity index of 40 [sec/50 g] or less, this is an inherent property which depends upon the composition and the particle sizes. The composition and particle sizes disclosed by Rosenflanz at Table 1 are sufficiently similar to the instantly claimed composition and partize sizes as detailed above, therefore, they will inherently have a fluidity index of 40 [sec/50 g] or less. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Allowable Subject Matter
Claims 62-65 are allowed. Claims 28 and 57 would be allowable if rewritten in independent format. 
The following is an examiner’s statement of reasons for allowance: claim 62 is directed towards a powder for molding for obtaining a ceramic object by irradiating a laser beam and heating the ceramic object, which contains aluminum oxide, gadolinium oxide, and terbium oxide containing tetravalent terbium, and a content of terbium oxide containing the tetravalent terbium is 0.5 vol% to 53 vol%.
The closest prior art is considered to be Rosenflanz et al. (US20210078908, hereinafter referred to as Rosenflanz). Rosenflanz does not disclose a content of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 63-65 are allowable due to their dependence upon claim 62. Claims 28 and 57 would be allowable if rewritten in independent format because they contain all of the allowable limitations of claim 62. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731